Citation Nr: 1135456	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  96-21 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right ear disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on periods of active and inactive duty for training from 1976 to 1994, with one particular active duty period encompassing August 13 to 15, 1993.

The Board remanded the case in January 2000, June 2003, and June 2004.  In November 2006 the Board denied service connection for a right ear disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). 

In an April 2008 Joint Motion For Remand, the parties (appellant and VA Secretary) asked the Court to vacate the Board decision and remand the case.  In an April 2008 Order, the Court granted the motion.  In April 2009, the Board remanded the case for additional development in accordance with the directives of the April 2008 Order.  The case is now returned to the Board.


FINDING OF FACT

The preponderance of the evidence of record does not show that the Veteran has a right ear disability that is manifested as a result of his periods of service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a right ear disability are not met.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in July 2004, May 2006, June 2009, and May 2011, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  The Veteran was provided with the requisite notice in the letters with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Specifically with regard to reserve duty, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has a right ear disability, manifested by a tympanic membrane perforation, which is the result of service while on training status in a reserve unit.  The Veteran's service treatment records confirm that on August 14, 1993, he was issued a sick slip for "ears problems."  The authorization form for treatment in a VA facility, dated on August 15, 1993, indicates that he had been on ACDUTRA at the time of the injury.  Subsequent medical evidence indicates that while on the firing range, a pistol shot had been fired in close proximity to his right ear.  While the initial medical certificate showed a diagnosis of tympanic perforation, a consultation confirmed only a right tympanic membrane retraction.  An audiological pathology report dated in February 1994 found hearing within normal limits and normal compliance of the tympanic membrane.  Acoustic reflex activity, however, was absent.

Following separation from service, treatment records have consistently shown hearing acuity within normal limits between 500 and 4000 Hz, the applicable range for the purpose of applying the laws administered by VA.  See 38 C.F.R. § 3.385 (2010).

A private medical record from V. L. H., M.D., dated in March 1997, shows that the Veteran's right ear was said to have demonstrated evidence of a thin atrophic retracted tympanic membrane perforation.  Audiologic evaluation, however, had revealed bilateral normal hearing.

A VA ear disease examination report dated in August 2002 shows that a review of the Veteran's claims file had been conducted in conjunction with the examination of the Veteran.  The examiner indicated that the Veteran's right ear condition was "excellent."  A tympanic membrane perforation had not been found, and the examiner saw no relation between any current shallow retraction to the Veteran's service.  Details of the service incident and subsequent treatment were not included in the report; therefore, it is unclear whether those records had been reviewed.

A private medical record from Dr. H., dated in September 2002, shows that the Veteran's right ear was said to have demonstrated evidence of a retracted tympanic membrane.  Audiologic evaluation, however, had revealed bilateral normal hearing.

A private medical record from G. G. Y., M.D., dated in December 2003, shows that the Veteran was said to have shown a retracted tympanic membrane.  Audiologic evaluation, however, had shown a bilateral normal hearing with a conductive component on the right ear.

A private medical record from L. R. V., M.S., dated in February 2006, shows that the Veteran was said to have mild low and mid frequency conductive hearing loss for the right ear.  Impedance findings indicated relatively a reduced mobility of the tympanic membrane for the right ear.

A VA audio examination report dated in June 2006 reveals that the Veteran exhibited normal hearing, excellent speech recognition ability, and normal middle ear function.  The VA ear disease examination conducted the same day reviewed these findings, as well as the claims file, to include service treatment records and post-service private treatment records.  After observing the tympanic membrane to be normal, without perforation, the examiner concluded that it was a normal ear examination.  He further opined that based on the record, there was no right ear disorder attributable to the firing incident in service.  

In the April 2008 Joint Motion For Remand, the parties agreed that the June 2006 VA examination was inadequate as it relied on a misstated medical history of the Veteran, specifically, that the Veteran did not have any evidence of an in-service perforated tympanic membrane.  As such, another VA examination was requested.

A VA examination report dated in August 2009 shows that the Veteran's entire claims file was reviewed by the examiner in conjunction with conducting the examination of the Veteran.  The examiner referenced prior medical evidence dated in 1976,  March 1981, 1985, March 1987, May 1989, August 1993, February 1994, January 1995, September 2002, February 2006, and May 2006.  The examiner explained that the Veteran had complained of hearing loss and fullness of right ear and also occasional dizziness since 1993.  His treatment had consisted of medication.  He had undergone a right mastoidectomy as a child, at eight years of age.  He had thereafter been exposed to heavy duty equipment.  The examiner noted that there were no effects on occupational functioning and activities of daily living.  There was no neoplasm of the ear present.  Physical examination revealed that there was no tissue loss.  There was no edema, scaling, or discharge of the external canal.  There was no evidence of previous nor present tympanic membrane perforation in ears.  There were no mastoids or evidence of cholesteatoma.  There was a retroauricular mastoidectomy scar in right ear.  Conditions secondary to ear disease were said to include hearing loss and loss of balance, but there was no active ear disease present.  There were no infections of the middle or inner ear, suppuration, effusion, or aural polyps present.  The Veteran did report loss of balance.  There were no complications of ear disease present.  The diagnosis was post right and simple mastoidectomy status (surgery performed when patient was eight years of age); right ear: normal hearing with a mild natch at 6KHz; excellent speech recognition ability; and normal study of the peripheral and central vestibular symptoms.

Following otoscopic examination of the Veteran and all diagnostic testing, the examiner opined that the only right ear disability was a part of right simple mastoidectomy, done at age eight with excellent results and also a mild sensorineural natch at 6KHz.  The recurrent right ear disability, as stated above, was not related to service while the Veteran was on active duty.  There was no evidence of right tympanic membrane perforation, part on present.  The Veteran tympanic membranes were completely normal.  He had bilateral normal hearing, and with a type A tympanogram, was impossible to have a tympanic membrane perforation.

A VA audiology examination report, also dated in August 2009, shows that the Veteran had reported a fullness sensation on the right ear following acoustic trauma that resulted in tympanic membrane perforation while on a firing range in 1994. He also described an unsteadiness sensation either when walking or standing still.  The diagnosis was normal hearing of the right ear with a mild notch at 6KHz.  There was excellent speech recognition ability, and impedance findings indicated normal middle ear function.  An associated videonystagmography study revealed that visual and positional tests were normal; there was normal response to bithermal caloric stimulation; and there was a normal study of the peripheral and central vestibular systems.

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim of service connection for a right ear disorder, and the appeal will be denied.

While the Board recognizes that the Veteran was treated for "ear problems" in August 1993, during a period of ACDUTRA, the evidence does not show that the Veteran manifested a chronic ear disability as a result of this incident in service.  Similarly, while there had been an initial finding of a tympanic perforation during service, subsequent consultation confirmed only a right tympanic membrane retraction, and audiological pathology in February 1994 found hearing within normal limits and normal compliance of the tympanic membrane.

The Board has considered the opinions of Drs. H., Y., and V., that the Veteran had shown evidence of a retracted tympanic membrane, with normal to mild bilateral hearing loss.  However, these opinions did not suggest that the Veteran had a current right ear disability that was manifested as a result of the Veteran's periods of active service.  

The Board finds probative the opinion of the August 2009 VA examiner which concluded that the only right ear disability was a part of right simple mastoidectomy, done at age eight with excellent results and also a mild sensorineural natch at 6KHz; and that the recurrent right ear symptoms were not related to service.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).   The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board recognizes the Veteran's contentions that he has had continuous symptoms associated with his right ear since his period of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of right ear symptomatology, his opinion is outweighed by the competent medical evidence. Simply stated, the Veteran's post-service treatment records (showing no competent medical evidence linking any current symptoms to the Veteran's service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a current right ear disability that is related to active service are not competent.  There is no indication that the possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.
Given the medical evidence against the claim, for the Board to conclude that the Veteran has a right ear disability that is manifested as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2010); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for residuals of a right ear disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Service connection for a right ear disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


